 
Exhibit 10.43

INTEREST PURCHASE AGREEMENT
 
This Interest Purchase Agreement (this “Agreement”) is made this 29th day of
September 2010 by and between CAPTERRA FINANCIAL GROUP, INC., a Colorado
corporation (hereinafter referred to as the “Purchaser”), NEXCORE GROUP LP, a
Delaware limited partnership (hereinafter referred to as the “Company”), and the
General Partner and each of the Limited Partners of the Company set forth on
Exhibit A attached hereto (each hereinafter referred to as a “Seller” and
collectively as the “Sellers”).  Certain capitalized terms used herein have the
meanings ascribed to them in Section 12.01.
 
R E C I T A L S
 
WHEREAS, the General Partner is the owner of (1) 1,393 Units of the Company
representing its rights to its Capital Account, its Percentage Interest,
distributions and all other rights attributable to the General Partner as a Unit
Holder under the terms of the Company’s Limited Partnership Agreement (the
“General Partner Units”); and (2) all rights attributable to its position as
General Partner and not to its ownership of Units as set forth in the Company’s
Limited Partnership Agreement including but not limited to its sole right to
manage and control the Company; its sole right to determine the amount and
timing of distributions of cash from operations and cash from capital
transactions; its rights to admit additional partners and to approve the
admission of substitute partners; its right to approve or disapprove any matter
requiring a Majority Vote of the Company’s partners; its right to approve or
disapprove the encumbrance of a partnership interest; its rights to approve the
transfer of partnership interests; and its rights to distributions of cash from
operations and cash from capital transactions attributable to its position as
the General Partner rather than as an owner of Units (the “General Partner’s
Rights”).
 
WHEREAS, the Limited Partners are the owners of 2,854 Units of the Company
representing their Capital Accounts, their percentage interests, their rights to
distributions and all other rights and limitations attributable to the Limited
Partners under the terms of the Company’s Limited Partnership Agreement (the
“Limited Partners Units”).
 
WHEREAS, the General Partner has agreed to transfer to the Purchaser, and the
Purchaser has agreed to acquire from the General Partner, all of the General
Partner’s Rights and all of the General Partner Units, except a 10% limited
partnership interest in the Company, as set forth in the Second Amended and
Restated Partnership Agreement of the Company in the form attached hereto as
Exhibit A on such terms and subject to the conditions and for the consideration
set forth in this Agreement.
 
WHEREAS, the Limited Partners have agreed to transfer to the Purchaser, and the
Purchaser has agreed to acquire from the Limited Partners, all of the Limited
Partners’ Units on the terms and subject to the conditions and for the
consideration as set forth in this Agreement.
 

 
 

--------------------------------------------------------------------------------

 

WHEREAS, the Parties agree that the term “Interests” shall collectively refer to
General Partner Units, the General Partner Rights and the Limited Partner Units
that will be transferred by the Sellers to the Purchaser.
 
WHEREAS, the parties intend that this transaction will qualify under Section 351
of the Code;
 
NOW, THEREFORE, in consideration of the premises and the covenants, agreements,
representations, warranties and payments hereinafter contained, the parties
hereto covenant and agree as follows:
 
1.           Purchase of Assets.
 
1.01.           Purchase.  Upon the terms and subject to the conditions hereof,
at the Closing (as defined in Section 2.01) each Seller agrees to sell, assign
and transfer to the Purchaser and the Purchaser agrees to purchase from each
Seller, all of the Interests set forth for such Seller on Exhibit A attached
hereto.
 
1.02.           Price and Payment.  In consideration for the assignment of the
Interests by the Sellers to the Purchaser:
 
(a)           The Sellers who are limited partners of the Company will exchange
all of their Units in exchange for an aggregate of 7,443,045 shares of Purchaser
Common Stock, which shall be allocated to each such Seller in the amount set
forth opposite such Seller’s name on the signature pages attached hereto; and
 
(b)           The General Partner will transfer to the Purchaser in exchange for
all of its General Partner Rights and all of it General Partner Units, except
that portion of the General Partner Units representing a 10% limited partnership
interest in the Company as set forth in the Second Amended and Restated Limited
Partnership Agreement of the Company in exchange for 15,056,955 shares of
Purchaser Common Stock.
 
1.03.           NOL Adjustment.  The current value of Purchaser is based on the
assumption that Purchaser has at least $20,000,000 of net operating loss
carryforwards for state and Federal income tax purposes which will be available
from and after Closing without being subject to limitation or restriction under
Section 382(a) of the Code except for limitations caused by transactions that
occur after the Closing (the “Unrestricted NOL”).  If (A) as of the “Initial
Determination Date” (defined below), the sum of (i) the amount of the remaining
Unrestricted NOL carryforwards reported on the Purchaser’s Federal income tax
return filed for the tax year ending December 31, 2013 (the “2013 Return”) and
(ii) the aggregate amount of Unrestricted NOL utilized by Purchaser to offset
otherwise taxable income from and after Closing through the 2013 Return, is less
than $20,000,000 or (B) if the amount in (A) above is greater than $20,000,000,
but is subsequently determined to be less than $20,000,000 as the result of a
final settlement with the Internal Revenue Service or, if challenged by
Purchaser, a final adjudication, the date of which shall be referred to as the
“Final Determination Date” (the “NOL Test”), then Purchaser shall issue
8,000,000 additional shares of Purchaser Common Stock (the "NOL Shares”), which
NOL Shares shall be issued to each Seller in proportion to the amount of shares
 

 
2

--------------------------------------------------------------------------------

 

received pursuant to Section 1.02, to be issued within ten (10) business days of
the Initial Determination Date in the case of (A) or the Final Determination
Date in the case of (B).  For purposes hereof, the “Initial Determination Date”
shall be the date, as soon as reasonably practicable following the filing of
2013 Return but in no event later than ninety (90) days thereafter, on which the
BOCO/GDBA director (as defined in the Shareholders Agreement) has completed his
review of the analysis under subparagraph (A).  For purposes of the calculations
in this section, any limitations under Section 382 of the Code caused by share
issuances occurring after the Closing shall be disregarded.
 
1.04           Each Party shall report, for state and federal income tax
purposes, the transactions contemplated by this Agreement as the exchange of
property for stock in accordance with Section 351 of the Code.
 
1.05           Immediately following the Closing, the Company’s Partnership
Agreement shall be amended and restated in the form attached as Exhibit A.
 
2.           Closing.
 
2.01.           Time of Closing.  Subject to the satisfaction or waiver of the
conditions set forth in Sections 8 and 9 hereof, the closing with respect to the
Contemplated Transactions (the “Closing”) shall take place by the delivery and
exchange of all required closing deliverables by FedEx or another recognized
overnight courier and/or by facsimile and/or by the electronic transmission of
deliverables in PDF or a comparable format, on the fifth (5th) Business Day
following the satisfaction or waiver of the conditions set forth in Sections 8
and 9, or on such other date as the Purchaser, the Company and the Sellers may
mutually agree in writing (the “Closing Date”) and shall be deemed effective as
of 12:01 a.m. Denver Time on the Closing Date or at such other time as the
Purchaser, the Company and the Sellers may mutually agree in writing (the
“Effective Time”).
 
2.02.           For Delivery by the Company and the Sellers.  At the Closing, in
addition to the deliverables specified in Section 8, the Company and the
Sellers, as applicable, shall deliver or cause to be delivered to the Purchaser:
 
(a)           evidence reasonably satisfactory to the Purchaser of the transfer
and assignment of the Interests to the Purchaser;
 
(b)           from each Seller who is an entity, certified copies of such
resolutions of the partners or other owners of such Seller as are required to be
passed to authorize the execution, delivery and implementation of this Agreement
and of all Transaction Documents to be delivered by such Seller pursuant
thereto; and
 
(c)           certified copies of such resolutions of the partners of the
Company as are required to be passed to authorize the execution, delivery and
implementation of this Agreement and of all Transaction Documents to be
delivered by the Company pursuant thereto.
 

 
3

--------------------------------------------------------------------------------

 
 
2.03.           For Delivery by the Purchaser.  At the Closing, in addition to
the deliverables specified in Section 9, the Purchaser shall deliver or cause to
be delivered to the Company and the Sellers, as applicable:
 
(a)           a certificate or certificates for the Shares;
 
(b)           evidence reasonably satisfactory to the applicable Sellers of the
issuance of the Post-Closing Interests to such Sellers; and
 
(c)           certified copies of such resolutions of the stockholders (if
necessary) and directors of the Purchaser as are required to be passed to
authorize the execution, delivery and implementation of this Agreement and of
all Transaction Documents to be delivered by the Purchaser pursuant thereto.
 
3.           Representations and Warranties of the Company.
 
The Company represents and warrants to the Purchaser as follows, with the intent
that the Purchaser shall rely thereon in entering into this Agreement and in
concluding the Contemplated Transactions.
 
3.01.           Status of the Company.  The Company is a limited partnership
duly organized, validly existing and in good standing under the laws of the
State of Delaware and has the power and capacity to carry on the Company’s
business as now being conducted by it and to enter into this Agreement and to
carry out its terms to the full extent.
 
3.02.           Authority.  The execution and delivery of this Agreement and the
completion of the Contemplated Transactions has been duly and validly authorized
by all necessary corporate action on the part of the Company and this Agreement
constitutes a legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its terms except as may be limited by
laws of general application affecting the rights of creditors.
 
3.03.           Sale Will Not Cause Default.  To the Company’s Knowledge,
neither the execution and delivery of this Agreement, nor the completion of the
Contemplated Transactions, will violate any of the terms and provisions of any
Governing Documents of the Company, or any order, decree, statute, regulation,
covenant, or restriction applicable to the Company .
 
3.04.           Capitalization.  The authorized equity securities of the Company
consist of 1393  general partnership interests and 2876 limited partnership
interests, all of which are outstanding.  There are no  derivative securities
outstanding, and there are no Contracts relating to the issuance, sale or
transfer of any equity securities or other securities of the Company.  None of
the outstanding equity securities of the Company was issued in violation of the
Securities Act, or any other Legal Requirement.
 
3.05.           Financial Statements.  The Company has delivered to the
Purchaser: (a) an audited balance sheet of the Company as at December 31, 2009
(including the notes thereto, the “Company Balance Sheet”), and the related
audited statements of income, changes in shareholders’ equity and cash flows for
the fiscal year then ended, including in each case the
 

 
4

--------------------------------------------------------------------------------

 

notes thereto, together with the report thereon of Ehrhardt Keefe Steiner &
Hottman PC (“EKS&H”), independent certified public accountants; (b) audited
balance sheets of the Company as at December 31, 2008, and the related audited
statements of income, changes in shareholders’ equity and cash flows for the
fiscal year then ended, including in each case the notes thereto together with
the report thereon of EKS&H; and (c) an unaudited balance sheet of the Company
as at June 30, 2010 (the “Company Interim Balance Sheet”) and the related
unaudited statement of income for the six (6) months then ended, including in
each case the notes thereto.  Such financial statements fairly present the
financial condition and the results of operations, changes in shareholders’
equity and cash flows of the Company as at the respective dates of and for the
periods referred to in such financial statements, all in accordance with
GAAP.  The financial statements referred to in this Section reflect the
consistent application of such accounting principles throughout the periods
involved, except as disclosed in the notes to such financial statements.  The
financial statements have been and will be prepared from and are in accordance
with the accounting Records of the Company.
 
3.06.           Books and Records.  The books of account and other financial
Records of the Company, all of which have been made available to the Purchaser,
are complete and correct and represent actual, bona fide transactions and have
been maintained in accordance with sound business practices and the requirements
of Section 13(b)(2) of the Exchange Act (regardless of whether the Company is
subject to that Section or not), including the maintenance of an adequate system
of internal controls.
 
3.07.           No Undisclosed Liabilities.  The Company has no Liability except
for Liabilities reflected or reserved against in the Company Interim Balance
Sheet and ordinary trade payables incurred in the Ordinary Course of Business.
 
3.08           Taxes.  The Company has filed or caused to be filed on a timely
basis all Tax Returns and all reports with respect to Taxes that are or were
required to be filed pursuant to applicable Legal Requirements.  All Tax Returns
and reports filed by the Company are true, correct and complete.  The Company
currently is not the beneficiary of any extension of time within which to file
any Tax Return.  No claim has ever been made or is expected to be made by any
Governmental Body in a jurisdiction where the Purchaser does not file Tax
Returns that it is or may be subject to taxation by that jurisdiction.  The
Company has delivered or made available to the Purchaser copies of all Tax
Returns filed since December 31, 2008. All Taxes that the Company is or was
required by Legal Requirements to withhold, deduct or collect have been duly
withheld, deducted and collected and, to the extent required, have been paid to
the proper Governmental Body or other Person.
 
3.09.           Environmental Matters.
 
(a)           To the Company’s Knowledge, the Company is, and at all times has
been, in full compliance with, and has not been and is not in violation of or
liable under, any Environmental Law.  The Company has no basis to expect, nor
has it or any other Person for whose conduct it is or may be held to be
responsible received, any actual or threatened order, notice or other
communication from (i) any Governmental Body or private citizen acting in the
public interest or (ii) the current or prior owner or operator of
 

 
5

--------------------------------------------------------------------------------

 
 
any Facilities, of any actual or potential violation or failure to comply with
any Environmental Law, or of any actual or threatened obligation to undertake or
bear the cost of any Environmental, Health and Safety Liabilities with respect
to any Facility or other property or asset (whether real, personal or mixed) in
which the Company has or had an interest, or with respect to any property or
Facility at or to which Hazardous Materials were generated, manufactured,
refined, transferred, imported, used or processed by the Company or any other
Person for whose conduct it is or may be held responsible, or from which
Hazardous Materials have been transported, treated, stored, handled,
transferred, disposed, recycled or received.
 
(b)           There are no pending or, to the Knowledge of the Company,
threatened claims, Encumbrances, or other restrictions of any nature resulting
from any Environmental, Health and Safety Liabilities or arising under or
pursuant to any Environmental Law with respect to or affecting any Facility or
any other property or asset (whether real, personal or mixed) in which the
Company has or had an interest.
 
(c)           The Company has no Knowledge of or any basis to expect, nor has
it, or any other Person for whose conduct it is or may be held responsible,
received, any citation, directive, inquiry, notice, Order, summons, warning or
other communication that relates to Hazardous Activity, Hazardous Materials, or
any alleged, actual, or potential violation or failure to comply with any
Environmental Law, or of any alleged, actual, or potential obligation to
undertake or bear the cost of any Environmental, Health and Safety Liabilities
with respect to any Facility or property or asset (whether real, personal or
mixed) in which the Company has or had an interest, or with respect to any
property or Facility to which Hazardous Materials generated, manufactured,
refined, transferred, imported, used or processed by the Company or any other
Person for whose conduct it is or may be held responsible, have been
transported, treated, stored, handled, transferred, disposed, recycled or
received.
 
(d)           Neither the Company nor any other Person for whose conduct it is
or may be held responsible has any Environmental, Health and Safety Liabilities
with respect to any Facility or, to the Knowledge of the Company, with respect
to any other property or asset (whether real, personal or mixed) in which the
Company (or any predecessor) has or had an interest or at any property
geologically or hydrologically adjoining any Facility or any such other property
or asset.
 
(e)           To the Company’s Knowledge, there are no Hazardous Materials
present on or in the Environment at any Facility or at any geologically or
hydrologically adjoining property, including any Hazardous Materials contained
in barrels, aboveground or underground storage tanks, landfills, land deposits,
dumps, equipment (whether movable or fixed) or other containers, either
temporary or permanent, and deposited or located in land, water, sumps, or any
other part of the Facility or such adjoining property, or incorporated into any
structure therein or thereon.  Neither the Company nor any Person for whose
conduct it is or may be held responsible, or to the Knowledge of the Company,
any other Person, has permitted or conducted, or is aware of, any Hazardous
Activity conducted with respect to any Facility or any other property or assets
(whether
 

 
6

--------------------------------------------------------------------------------

 
 
real, personal or mixed) in which to the Knowledge of the Company the Company
has or had an interest except in full compliance with all applicable
Environmental Laws.
 
(f)           To the Company’s Knowledge, there has been no Release or threat of
Release, of any Hazardous Materials at or from any Facility or at any other
location where any Hazardous Materials were generated, manufactured, refined,
transferred, produced, imported, used, or processed from or by any Facility, or
from any other property or asset (whether real, personal or mixed) in which the
Company has or had an interest, or to the Knowledge of the Company any
geologically or hydrologically adjoining property, whether by the Company or any
other Person.
 
(g)           The Company has delivered to the Purchaser true and complete
copies and results of any reports, studies, analyses, tests, or monitoring
possessed or initiated by the Company pertaining to Hazardous Materials or
Hazardous Activities in, on, or under the Facilities, or concerning compliance,
by the Company or any other Person for whose conduct it is or may be held
responsible, with Environmental Laws.
 
3.10.           Labor Disputes; Compliance.  The Company has complied in all
respects with all Legal Requirements relating to employment practices, terms and
conditions of employment, equal employment opportunity, nondiscrimination,
immigration, wages, hours, benefits, collective bargaining and other
requirements under applicable Legal Requirements, the payment of social security
and similar Taxes and occupational safety and health.  The Company is not liable
for the payment of any Taxes, fines, penalties, or other amounts, however
designated, for failure to comply with any of the foregoing Legal Requirements.
 
3.11.           Compliance With Legal Requirements; Governmental
Authorizations.  (a)  To the Company’s Knowledge, the Company is, and at all
times since December 31, 2007, has been, in full compliance with each Legal
Requirement that is or was applicable to it or to the conduct or operation of
its business or the ownership or use of any of its assets; (b) no event has
occurred or circumstance exists to the Company’s Knowledge that (with or without
notice or lapse of time) (i) may constitute or result in a violation by the
Company of, or a failure on the part of the Company to comply with, any Legal
Requirement or (ii) may give rise to any obligation on the part of the Company
to undertake, or to bear all or any portion of the cost of, any remedial action
of any nature; and (c) except for routine correspondence with Governmental
Bodies, the Company has not received, at any time since December 31, 2007 any
notice or other communication (whether oral or written) from any Governmental
Body or any other Person regarding (i) any actual, alleged, possible or
potential violation of, or failure to comply with, any Legal Requirement or (ii)
any actual, alleged, possible or potential obligation on the part of the Company
to undertake, or to bear all or any portion of the cost of, any remedial action
of any nature.  The Contemplated Transactions are not, and will not be, subject
to any bulk sales laws or other similar Legal Requirements.
 
3.12           Legal Proceedings; Orders.  There is no pending or, to the
Company’s Knowledge, threatened Proceeding: (a) by or against the Company or
that otherwise relates to or may affect the business of, or any of the assets
owned or used by, the Company; or (b) that challenges, or that may have the
effect of preventing, delaying, making illegal or otherwise
 

 
7

--------------------------------------------------------------------------------

 

interfering with, any of the Contemplated Transactions.  To the Knowledge of the
Company, no event has occurred or circumstance exists that is reasonably likely
to give rise to or serve as a basis for the commencement of any such Proceeding.
 
3.13.           Assets.  The Company owns and possesses and has a good and
marketable title to its assets, free and clear of all mortgages, liens, charges,
pledges, security interests, Encumbrances or other claims whatsoever, whether
secured or unsecured and whether arising by reason of statute or otherwise
howsoever, other than Permitted Encumbrances.
 
3.14.           Litigation.  There is no litigation or administrative or
governmental proceeding or inquiry pending, or to the Company’s Knowledge,
threatened against or relating to the Company or the Company’s business, nor
does the Company have Knowledge of any basis for any such action, proceeding or
inquiry.
 
3.15.           Conformity with Laws.  The Company has not sought and obtained
any governmental licenses and permits required for the conduct in the ordinary
course of the operations of the Company’s business and the uses to which its
assets have been put.
 
3.16.           No Material Adverse Change.  Since June 30, 2010, there has not
been any material adverse change in the business, operations, prospects, assets,
results of operations or condition (financial or other) of the Company, and no
event has occurred or circumstance exists that may result in such a material
adverse change.
 
3.17           Brokers or Finders.  Neither the Company nor any of its
Representatives have incurred any obligation or liability, contingent or
otherwise, for brokerage or finders’ fees or agents’ commissions or other
similar payments in connection with the sale of the Interests or in connection
with the Contemplated Transactions.
 
3.18.           Accuracy of Representations.  No certificate furnished by or on
behalf of the Company to the Purchaser at the time of Closing in respect of the
representations, warranties or covenants of the Company herein will contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements contained therein not misleading and all of the
representations and warranties of the Company shall be true as at and as if made
at the time of Closing.
 
4.           Representations and Warranties of the Sellers.
 
Each Seller, severally and not jointly, represents and warrants to the Purchaser
as follows, with the intent that the Purchaser shall rely thereon in entering
into this Agreement and in concluding the Contemplated Transactions.
 
4.01.           Corporate Status.  Each Seller who is an entity is duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization and has the power and capacity to carry on such
Seller’s business as now being conducted by it and to enter into this Agreement
and to carry out its terms to the full extent.
 

 
8

--------------------------------------------------------------------------------

 

4.02.           Authority.  The execution and delivery of this Agreement and the
completion of the Contemplated Transactions has been duly and validly authorized
by all necessary corporate action on the part of each Seller who is an entity
and this Agreement constitutes a legal, valid and binding obligation of each
Seller, enforceable against such Seller in accordance with its terms except as
may be limited by laws of general application affecting the rights of creditors.
 
4.03.           Sale Will Not Cause Default.  To each Seller’s Knowledge,
neither the execution and delivery of this Agreement, nor the completion of the
Contemplated Transactions, will violate any of the terms and provisions of any
Governing Documents of any Seller who is an entity, or any order, decree,
statute, regulation, covenant, or restriction applicable to any Seller.
 
4.04.           Accuracy of Representations.  No certificate furnished by or on
behalf of a Seller to the Purchaser at the time of Closing in respect of the
representations, warranties or covenants of such Seller herein will contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements contained therein not misleading and all of the
representations and warranties of such Seller shall be true as at and as if made
at the time of Closing.
 
4.05.           Representations Relating to Issuance of the Purchaser’s Common
Stock.  Each Seller hereby represents and warrants to the Purchaser as follows:
 
(a)           The Shares to be acquired by such Seller are solely for its own
account and for investment and the Seller has no plan, intention, Contract,
understanding, agreement or arrangement with any Person to sell, assign, pledge,
hypothecate or otherwise transfer to any Person the Shares, or any portion
thereof, except, in the case of each Seller who is an entity, to distribute to
its equity holders under the provisions of a registration statement with the SEC
or pursuant to an exemption from such registration, or in the case of the
Seller’s voluntary dissolution or liquidation, which assignment of the Shares
shall occur as a matter of law;
 
(b)           Such Seller is a sophisticated investor who is able to protect his
or her own interests and has experience investing in companies such as the
Purchaser.  Such Seller has had the opportunity to review this Agreement, the
other Transaction Documents and the Purchaser’s SEC filings.  Such Seller has
been given the opportunity to ask questions regarding the Purchaser and such
questions have been answered to his or her satisfaction.
 
(c)           Such Seller understands that neither the Shares nor the sale
thereof to it has been registered under the Securities Act or under any state
securities laws.  The Seller understands that as of the date hereof no
registration statement has been filed with the SEC, nor with any other
regulatory authority and that, as a result, any benefit which might normally
accrue to a holder of the Shares by an impartial review of such a registration
statement by the SEC or other regulatory authority will not be
forthcoming.  Seller understands that it cannot sell the Shares unless such sale
is registered under the Securities Act and applicable state securities laws or
exemptions from such registration become available.  In this connection, the
Seller understands that the Purchaser has advised the Transfer Agent for the
Shares that the Shares are “restricted securities” under the Securities Act and
that they may not be transferred by the Seller to any Person
 

 
9

--------------------------------------------------------------------------------

 

without the prior consent of the Purchaser, which consent of the Purchaser will
require an opinion of the Seller’s counsel to the effect that, in the event the
Shares are not registered under the Securities Act, any transfer as may be
proposed by the Seller must be entitled to an exemption from the registration
provisions of the Securities Act.  To this end, the Seller acknowledges that a
legend to the following effect will be placed upon the certificate(s)
representing the Shares and that the Transfer Agent has been advised of such
facts:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND MAY BE OFFERED AND SOLD ONLY IF REGISTERED PURSUANT TO THE
PROVISIONS OF THE ACT OR IF AN EXEMPTION FROM REGISTRATION THEREUNDER IS
AVAILABLE, THE AVAILABILITY OF WHICH MUST BE ESTABLISHED TO THE SATISFACTION OF
CAPTERRA FINANCIAL GROUP, INC.
 
The Seller understands that the foregoing legend on its certificate for the
Shares limits their value, including their value as collateral.
 
4.06.           Brokers or Finders.  Neither such Seller nor any of its
Representatives have incurred any obligation or liability, contingent or
otherwise, for brokerage or finders’ fees or agents’ commissions or other
similar payments in connection with the sale of the Interests or in connection
with the Contemplated Transactions.
 
5.           Representations and Warranties of the Purchaser.  Except as
otherwise specifically set forth on the disclosure schedules delivered by the
Purchaser to the Company and the Sellers prior to the execution of this
Agreement (the “Disclosure Schedules”), the Purchaser represents and warrants to
the Company as follows, with the intent that the Company shall rely thereon in
entering into this Agreement and in concluding the Contemplated Transactions.
 
5.01.           Status of Purchaser.  The Purchaser is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Colorado and has the power and capacity to enter into this Agreement and the
other applicable Transaction Documents and to carry out its and their
terms.  The Purchaser is duly qualified to do business as a foreign corporation
and is in good standing under the laws of each state or other jurisdiction in
which either the ownership or use of the properties owned or used by it, or the
nature of the activities conducted by it, requires such qualification.
 
5.02.           Authority.  The execution and delivery of this Agreement and the
other applicable Transaction Documents and the completion of the transactions
contemplated hereby and thereby have been duly and validly authorized by all
necessary corporate action on the part of the Purchaser and this Agreement and
the other applicable Transaction Documents constitute legal, valid and binding
obligations of the Purchaser, enforceable against the Purchaser in accordance
with its and their respective terms except as limited by laws of general
application affecting the rights of creditors.
 

 
10

--------------------------------------------------------------------------------

 

5.03.           Sale Will Not Cause Default.  To the Purchaser’s Knowledge,
neither the execution and delivery of this Agreement or the other applicable
Transaction Documents, nor the completion of the Contemplated Transactions,
will:
 
(a)           violate any of the terms and provisions of the Governing Documents
of the Purchaser, or any order, decree, statute, bylaw, regulation, covenant, or
restriction applicable to the Purchaser; or
 
(b)           Breach any provision of, or give any Person the right to declare a
default or exercise any remedy under, or to accelerate the maturity or
performance of, or payment under, or to cancel, terminate or modify, any
Contract.
 
5.04.           Capitalization.  The authorized equity securities of the
Purchaser consist of Two Hundred Million (200,000,000) shares of common stock,
par value $0.001 per share, of which 25,197,921 shares are issued and
outstanding.  In addition, the Purchaser has granted stock options to issue a
total of 1,052,079 shares of common stock, all of which are outstanding.  All
shares and derivative securities are shown after giving effect to a one-for-two
reverse split of the Purchaser’s common stock.  Except for the potential
issuance of the NOL Shares described in Section 1.03 and an obligation to grant
a warrant to purchase 1,645,000 shares of common stock, there are no Contracts
relating to the issuance, sale or transfer of any equity securities or other
securities of the Purchaser.  None of the outstanding equity securities of the
Purchaser was issued in violation of the Securities Act, or any other Legal
Requirement.  At the Closing (a) the Purchaser shall have cash of least
$5,000,000, (b) the Sellers shall have received from the Purchaser evidence
satisfactory to the Sellers that the Purchaser shall have potential NOLs of at
least $20,000,000 as of December 31, 2013, and (c) the Purchaser shall have no
Liabilities except as listed on Schedule 9.07.
 
5.05.           Financial Statements.  The Purchaser has delivered to the
Company: (a) an audited balance sheet of the Purchaser as at December 31, 2009
(including the notes thereto, the “Balance Sheet”), and the related audited
statements of income, changes in shareholders’ equity and cash flows for the
fiscal year then ended, including in each case the notes thereto, together with
the report thereon of EKS&H; (b) audited balance sheet of the Purchaser as at
December 31, 2008, and the related audited statements of income, changes in
shareholders’ equity and cash flows for the fiscal year then ended, including
the notes thereto together with the report thereon of EKS&H; and (c) an
unaudited balance sheet of the Purchaser as at June 30, 2010 (the “Interim
Balance Sheet”) and the related unaudited statement of income, changes in
shareholders’ equity, and cash flows for the six (6) months then ended,
including in each case the notes thereto.  Such financial statements fairly
present the financial condition and the results of operations, changes in
shareholders’ equity and cash flows of the Purchaser as at the respective dates
of and for the periods referred to in such financial statements, all in
accordance with GAAP.  The financial statements referred to in this Section
reflect the consistent application of such accounting principles throughout the
periods involved, except as disclosed in the notes to such financial
statements.  The financial statements have been and will be prepared from and
are in accordance with the accounting Records of the Purchaser.  The Purchaser
has made available to the Company and Sellers copies of all letters from the
Purchaser’s auditors to the Purchaser’s
 

 
11

--------------------------------------------------------------------------------

 

board of directors or the audit committee thereof during the thirty-six (36)
months preceding the execution of this Agreement, together with copies of all
responses thereto.
 
5.06.           Books and Records.  The books of account and other financial
Records of the Purchaser, all of which have been made available to the Company
and Sellers, are complete and correct and represent actual, bona fide
transactions and have been maintained in accordance with sound business
practices and the requirements of Section 13(b)(2) of the Exchange Act
(regardless of whether the Purchaser is subject to that Section or not),
including the maintenance of an adequate system of internal controls.  The
minute books of the Purchaser, all of which have been made available to the
Company and Sellers, contain accurate and complete Records of all meetings held
of, and corporate action taken by, the shareholders, the board of directors and
committees of the board of directors of the Purchaser, and no meeting of any
such shareholders, board of directors or committee has been held for which
minutes have not been prepared or are not contained in such minute books.
 
5.07.           No Undisclosed Liabilities.  The Purchaser has no Liability
except for Liabilities reflected or reserved against in the Interim Balance
Sheet.
 
5.08.           Taxes.
 
(a)           Tax Returns Filed and Taxes Paid.  The Purchaser has filed or
caused to be filed on a timely basis all Tax Returns and all reports with
respect to Taxes that are or were required to be filed pursuant to applicable
Legal Requirements.  All Tax Returns and reports filed by the Purchaser are
true, correct and complete.  The Purchaser has paid, or made provision for the
payment of, all Taxes that have or may have become due for all periods covered
by the Tax Returns or otherwise, or pursuant to any assessment received by the
Purchaser, except such Taxes, if any, as are listed on Schedule 5.08(a) and are
being contested in good faith and as to which adequate reserves (determined in
accordance with GAAP) have been provided in the Balance Sheet and the Interim
Balance Sheet.  The Purchaser currently is not the beneficiary of any extension
of time within which to file any Tax Return.  No claim has ever been made or is
expected to be made by any Governmental Body in a jurisdiction where the
Purchaser does not file Tax Returns that it is or may be subject to taxation by
that jurisdiction.
 
(b)           Delivery of Tax Returns and Information Regarding Audits and
Potential Audits.  The Purchaser has delivered or made available to the Company
and Sellers copies of all Tax Returns filed since December 31, 2008.  The
federal and state income or franchise Tax Returns of the Purchaser have been
audited by the IRS or relevant state tax authorities or are closed by the
applicable statute of limitations for all taxable years through December 31,
2008.  Schedule 5.08(b) contains a complete and accurate list of all Tax Returns
of the Purchaser that have been audited or are currently under audit and
accurately describe any deficiencies or other amounts that were paid or are
currently being contested.  To the Knowledge of the Purchaser, no undisclosed
deficiencies are expected to be asserted with respect to any such audit.  All
deficiencies proposed as a result of such audits have been paid, reserved
against, settled or are being contested in good faith by appropriate proceedings
as described on Schedule 5.08(b).  The Purchaser
 

 
12

--------------------------------------------------------------------------------

 

has delivered, or made available to the Company and Sellers, copies of any
examination reports, statements or deficiencies or similar items with respect to
such audits.  The Purchaser has no Knowledge that any Governmental Body is
likely to assess any additional taxes for any period for which Tax Returns have
been filed.  There is no dispute or claim concerning any Taxes of the Purchaser
either (i) claimed or raised by any Governmental Body in writing or (ii) as to
which the Purchaser has Knowledge.  Schedule 5.08(b) contains a list of all Tax
Returns for which the applicable statute of limitations has not run.  The
Purchaser has not given or been requested to give waivers or extensions (or is
or would be subject to a waiver or extension given by any other Person) of any
statute of limitations relating to the payment of Taxes of the Purchaser or for
which the Purchaser may be liable.
 
(c)           Proper Accrual.  The charges, accruals and reserves with respect
to Taxes on the Records of the Purchaser are adequate (determined in accordance
with GAAP) and are at least equal to the Purchaser’s Liability for Taxes.  There
exists no proposed tax assessment or deficiency against the Purchaser.
 
(d)           Specific Potential Tax Liabilities and Tax Situations.
 
(i)           Withholding.  All Taxes that the Purchaser is or was required by
Legal Requirements to withhold, deduct or collect have been duly withheld,
deducted and collected and, to the extent required, have been paid to the proper
Governmental Body or other Person.
 
(ii)           Tax Sharing or Similar Agreements.  There is no tax sharing
agreement, tax allocation agreement, tax indemnity obligation or similar written
or unwritten agreement, arrangement, understanding or practice with respect to
Taxes (including any advance pricing agreement, closing agreement or other
arrangement relating to Taxes) that will require any payment by the Purchaser.
 
(iii)           Consolidated Group.  The Purchaser (A) has not been a member of
an affiliated group within the meaning of Code Section 1504(a) (or any similar
group defined under a similar provision of state, local or foreign Legal
Requirement) and (B) has no Liability for Taxes of any Person (other than the
Purchaser and its Subsidiaries) under Treas. Reg. Section 1.1502-6 (or any
similar provision of state, local or foreign law), as a transferee or successor
by Contract or otherwise.
 
(iv)           Substantial Understatement Penalty.  The Purchaser has disclosed
on its federal income Tax Returns all positions taken therein that could give
rise to a substantial understatement of federal income Tax within the meaning of
Code Section 6662.
 
5.09.           Environmental Matters.
 
(a)           To Purchaser’s Knowledge, the Purchaser is, and at all times has
been, in full compliance with, and has not been and is not in violation of or
liable under, any
 

 
13

--------------------------------------------------------------------------------

 
 
Environmental Law.  The Purchaser has no basis to expect, nor has it or any
other Person for whose conduct it is or may be held to be responsible received,
any actual or threatened order, notice or other communication from (i) any
Governmental Body or private citizen acting in the public interest or (ii) the
current or prior owner or operator of any Facilities, of any actual or potential
violation or failure to comply with any Environmental Law, or of any actual or
threatened obligation to undertake or bear the cost of any Environmental, Health
and Safety Liabilities with respect to any Facility or other property or asset
(whether real, personal or mixed) in which the Purchaser has or had an interest,
or with respect to any property or Facility at or to which Hazardous Materials
were generated, manufactured, refined, transferred, imported, used or processed
by the Purchaser or any other Person for whose conduct it is or may be held
responsible, or from which Hazardous Materials have been transported, treated,
stored, handled, transferred, disposed, recycled or received.
 
(b)           There are no pending or, to the Knowledge of the Purchaser,
threatened claims, Encumbrances, or other restrictions of any nature resulting
from any Environmental, Health and Safety Liabilities or arising under or
pursuant to any Environmental Law with respect to or affecting any Facility or
any other property or asset (whether real, personal or mixed) in which the
Purchaser has or had an interest.
 
(c)           The Purchaser has no Knowledge of or any basis to expect, nor has
it, or any other Person for whose conduct it is or may be held responsible,
received, any citation, directive, inquiry, notice, Order, summons, warning or
other communication that relates to Hazardous Activity, Hazardous Materials, or
any alleged, actual, or potential violation or failure to comply with any
Environmental Law, or of any alleged, actual, or potential obligation to
undertake or bear the cost of any Environmental, Health and Safety Liabilities
with respect to any Facility or property or asset (whether real, personal or
mixed) in which the Purchaser has or had an interest, or with respect to any
property or Facility to which Hazardous Materials generated, manufactured,
refined, transferred, imported, used or processed by the Purchaser or any other
Person for whose conduct it is or may be held responsible, have been
transported, treated, stored, handled, transferred, disposed, recycled or
received.
 
(d)           Neither the Purchaser nor any other Person for whose conduct it is
or may be held responsible has any Environmental, Health and Safety Liabilities
with respect to any Facility or, to the Knowledge of the Purchaser, with respect
to any other property or asset (whether real, personal or mixed) in which the
Purchaser (or any predecessor) has or had an interest or at any property
geologically or hydrologically adjoining any Facility or any such other property
or asset.
 
(e)           To Purchaser’s Knowledge, there are no Hazardous Materials present
on or in the Environment at any Facility or at any geologically or
hydrologically adjoining property, including any Hazardous Materials contained
in barrels, aboveground or underground storage tanks, landfills, land deposits,
dumps, equipment (whether movable or fixed) or other containers, either
temporary or permanent, and deposited or located in land, water, sumps, or any
other part of the Facility or such adjoining property, or
 

 
14

--------------------------------------------------------------------------------

 

incorporated into any structure therein or thereon.  Neither the Purchaser nor
any Person for whose conduct it is or may be held responsible, or to the
Knowledge of the Purchaser, any other Person, has permitted or conducted, or is
aware of, any Hazardous Activity conducted with respect to any Facility or any
other property or assets (whether real, personal or mixed) in which to the
Knowledge of the Purchaser the Purchaser has or had an interest except in full
compliance with all applicable Environmental Laws.
 
(f)           To Purchaser’s Knowledge, there has been no Release or threat of
Release, of any Hazardous Materials at or from any Facility or at any other
location where any Hazardous Materials were generated, manufactured, refined,
transferred, produced, imported, used, or processed from or by any Facility, or
from any other property or asset (whether real, personal or mixed) in which the
Purchaser has or had an interest, or to the Knowledge of the Purchaser any
geologically or hydrologically adjoining property, whether by the Purchaser or
any other Person.
 
(g)           The Purchaser has delivered to the Company and Sellers true and
complete copies and results of any reports, studies, analyses, tests, or
monitoring possessed or initiated by the Purchaser pertaining to Hazardous
Materials or Hazardous Activities in, on, or under the Facilities, or concerning
compliance, by the Purchaser or any other Person for whose conduct it is or may
be held responsible, with Environmental Laws.
 
5.10.           Labor Disputes; Compliance.  The Purchaser has complied in all
respects with all Legal Requirements relating to employment practices, terms and
conditions of employment, equal employment opportunity, nondiscrimination,
immigration, wages, hours, benefits, collective bargaining and other
requirements under applicable Legal Requirements, the payment of social security
and similar Taxes and occupational safety and health.  The Purchaser is not
liable for the payment of any Taxes, fines, penalties, or other amounts, however
designated, for failure to comply with any of the foregoing Legal Requirements.
 
5.11.           SEC Documents.  The Purchaser has made available to the Company
and Sellers complete and accurate copies of the Purchaser’s Annual Report on
Form 10-K for the year ended December 31, 2009, the Purchaser’s Quarterly Report
on Form 10-Q for the quarter ended June 30, 2010, and the Purchaser’s Current
Reports on Form 8-K filed from time to time since December 31, 2009, if any, and
the Purchaser’s definitive information statement filed on August 10, 2010, all
filed with the SEC under the Exchange Act (collectively, the “Purchaser’s SEC
Filings”).  As of their respective filing dates, the Purchaser’s SEC Filings, to
Purchaser’s Knowledge, complied in all material respects with the requirements
of the Exchange Act and, as of their respective filing dates, to Purchaser’s
Knowledge, the Purchaser’s SEC Filings did not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
made therein, in the light of the circumstances under which they were made, not
misleading.  The Purchaser has timely filed all SEC reports required to be filed
by the Purchaser since December 31, 2008, including the Purchaser’s SEC Filings.
 
5.12.           Shares and Post-Closing Interests.  The Shares to be issued
pursuant to the Contemplated Transactions will, when issued and delivered to the
Sellers, be duly authorized,
 

 
15

--------------------------------------------------------------------------------

 

validly issued, fully paid and nonassessable.  The NOL Shares to be issued after
the Closing pursuant to the provisions of this Agreement will, when issued and
delivered to the Sellers, be duly authorized, validly issued, fully paid and
nonassessable, as applicable.
 
5.13.           Compliance With Legal Requirements; Governmental
Authorizations.  (a)  To the Purchaser’s Knowledge, the Purchaser is, and at all
times since December 31, 2007, has been, in full compliance with each Legal
Requirement that is or was applicable to it or to the conduct or operation of
its business or the ownership or use of any of its assets; (b) no event has
occurred or circumstance exists to the Purchaser’s Knowledge that (with or
without notice or lapse of time) (i) may constitute or result in a violation by
the Purchaser of, or a failure on the part of the Purchaser to comply with, any
Legal Requirement or (ii) may give rise to any obligation on the part of the
Purchaser to undertake, or to bear all or any portion of the cost of, any
remedial action of any nature; and (c) except for routine correspondence with
Governmental Bodies, the Purchaser has not received, at any time since December
31, 2007 any notice or other communication (whether oral or written) from any
Governmental Body or any other Person regarding (i) any actual, alleged,
possible or potential violation of, or failure to comply with, any Legal
Requirement or (ii) any actual, alleged, possible or potential obligation on the
part of the Purchaser to undertake, or to bear all or any portion of the cost
of, any remedial action of any nature.  The Contemplated Transactions are not,
and will not be, subject to any bulk sales laws or other similar Legal
Requirements.
 
5.14           Legal Proceedings; Orders.  There is no pending or, to the
Purchaser’s Knowledge, threatened Proceeding: (a) by or against the Purchaser or
that otherwise relates to or may affect the business of, or any of the assets
owned or used by, the Purchaser; or (b) that challenges, or that may have the
effect of preventing, delaying, making illegal or otherwise interfering with,
any of the Contemplated Transactions.  To the Knowledge of the Purchaser, no
event has occurred or circumstance exists that is reasonably likely to give rise
to or serve as a basis for the commencement of any such Proceeding.
 
5.15.           No Material Adverse Change.  Since June 30, 2010, there has not
been any material adverse change in the business, operations, prospects, assets,
results of operations or condition (financial or other) of the Purchaser, and no
event has occurred or circumstance exists that may result in such a material
adverse change.
 
5.16.           Brokers or Finders.  Neither the Purchaser nor any of its
Representatives have incurred any obligation or liability, contingent or
otherwise, for brokerage or finders’ fees or agents’ commissions or other
similar payments in connection with the sale of the Shares or in connection with
the Contemplated Transactions.
 
5.17.           Accuracy of Representations.  No certificate furnished by or on
behalf of the Purchaser to the Company and/or any Seller at the time of Closing
in respect of the representations, warranties or covenants of the Purchaser
herein will contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements contained therein not misleading
and all of the representations and warranties of the Purchaser shall be true as
at and as if made at the time of Closing.
 

 
16

--------------------------------------------------------------------------------

 

6.           Covenants of the Parties.
 
6.01.           Conduct of the Business.  Until the time of Closing, the Company
shall conduct the Company’s business only in the Ordinary Course of Business and
will use its Reasonable Efforts to maintain and preserve its business and assets
intact and to preserve for the Purchaser its relationship with its lessors,
suppliers, customers and others having business relations with it.  Until the
time of Closing, the Purchaser shall conduct the Purchaser’s business only in
the Ordinary Course of Business except for actions expressly contemplated by
this Agreement.
 
6.02.           Access by the Parties.  Each of the Company and the Purchaser
will give to the other party and such other party’s counsel, accountants and
other Representatives full access, during normal business hours throughout the
period prior to the time of Closing, to all of the properties, books, Contracts,
commitments and Records of such party relating to all aspects of such party’s
business, and will furnish to the other party during such period all such
information as the first party may reasonably request.
 
6.03.           Indemnification Agreements.  The Purchaser and each of the Major
Shareholders shall, simultaneously with the Closing, execute Indemnification
Agreements (the “Indemnification Agreements”), substantially in the form of
Exhibits B, C and D hereto, effective as of the Effective Time.
 
6.04.           Shareholders Agreement.  The Purchaser and each of the Major
Shareholders shall, simultaneously with the Closing, execute a Shareholders
Agreement (the “Shareholders Agreement”), substantially in the form of Exhibit D
hereto, effective as of the Effective Time.
 
6.05.           Required Approvals.  As promptly as practicable after the date
of this Agreement, each party shall make all filings required by Legal
Requirements to be made by it in order to consummate the Contemplated
Transactions.  Each party also shall cooperate with the other party and its
Representatives with respect to all filings that such party elects to make or,
pursuant to Legal Requirements, shall be required to make in connection with the
Contemplated Transactions.  Each party also shall cooperate with the other party
and its Representatives in obtaining all Material Consents.
 
6.06.           Notification.  Between the date of this Agreement and the
Closing, the Company and the Purchaser shall promptly notify the other party in
writing if any of them becomes aware of (a) any fact or condition that causes or
constitutes a Breach of any of such party’s representations and warranties made
as of the date of this Agreement or (b) the occurrence after the date of this
Agreement of any fact or condition that would or be reasonably likely to (except
as expressly contemplated by this Agreement) cause or constitute a Breach of any
such representation or warranty had that representation or warranty been made as
of the time of the occurrence of, or such party’s discovery of, such fact or
condition.  Should any such fact or condition require any change to the
Disclosure Schedules, the party shall promptly deliver to the other party a
supplement to the Disclosure Schedules specifying such change.  Such delivery
shall not affect any rights of a party under Section 10.02.  During the same
period, each party also shall promptly notify the other party of the occurrence
of any Breach of any covenant of such first party in this Section 6 or of the
occurrence of any event that may make the satisfaction of the conditions in
Section 8 or Section 9, as applicable, impossible or unlikely.
 

 
17

--------------------------------------------------------------------------------

 

6.07.           No Negotiation.  Until such time as this Agreement shall be
terminated pursuant to Section 10.01, neither the Purchaser nor any of its
Representatives shall directly or indirectly solicit, initiate, encourage or
entertain any inquiries or proposals from, discuss or negotiate with, provide
any nonpublic information to or consider the merits of any inquiries or
proposals from any Person (other than the Company and the Sellers) relating to
any business combination transaction involving the Purchaser, including the sale
of the Purchaser’s equity securities, the merger or consolidation of the
Purchaser or the sale of the Purchaser’s business or any of the Purchaser’s
assets (other than in the Ordinary Course of Business).  The Purchaser shall
notify the Company of any such inquiry or proposal within twenty-four (24) hours
of receipt or awareness of the same by the Purchaser or any of its
Representatives.
 
6.08.           Reasonable Efforts.  Each party shall use their Reasonable
Efforts to cause such party’s applicable conditions in Section 8 and Section 9
to be satisfied.
 
7.           Survival of Representations, Warranties and Covenants.
 
7.01.           The Company’s and the Seller’s Representations, Warranties and
Covenants.  All statements contained in any certificate or other instrument
delivered by or on behalf of the Company or the Sellers pursuant hereto or in
connection with the transactions contemplated hereby shall be deemed to be
representations and warranties by the Company and the Sellers, as
applicable.  All representations, warranties, covenants and agreements made by
the Company and the Sellers in this Agreement or pursuant hereto shall expire at
the time of Closing.
 
7.02.           The Purchaser’s Representations, Warranties and Covenants.  All
statements contained in any certificate or other instrument delivered by or on
behalf of the Purchaser pursuant hereto or in connection with the transactions
contemplated hereby shall be deemed to be representations and warranties by the
Purchaser.  All representations, warranties, covenants and agreements made by
the Purchaser in this Agreement or pursuant hereto shall, unless otherwise
expressly stated, expire at the time of Closing.
 
8.           Conditions Precedent to the Obligations of the Purchaser.  All
obligations of the Purchaser under this Agreement are subject to the fulfillment
at or prior to the time of Closing of the conditions hereinafter enumerated,
compliance with which, or the occurrence of which, may be waived in writing by
the Purchaser in its sole discretion.
 
8.01.           Seller’s Representations and Warranties.  The Company’s and each
Seller’s representations and warranties contained in this Agreement and in any
certificate or document delivered pursuant to the provisions hereof or in
connection with the transactions contemplated hereby shall be true at and as at
the time of Closing as if such representations and warranties were made at and
as of such time.
 
8.02.           Seller’s Covenants.  The Company and each Seller shall have
performed and complied with all agreements, covenants and conditions required by
this Agreement to be performed or complied with by it prior to or at the time of
Closing.
 
8.03.           Shareholders Agreement.  Each party to the Shareholders
Agreement other than Purchaser shall have executed and delivered to the
Purchaser the Stockholders Agreement.
 

 
18

--------------------------------------------------------------------------------

 

8.04.           Interests.  Each Seller shall have delivered to the Purchaser
evidence reasonably satisfactory to the Purchaser of the transfer of the
Interests to the Purchaser, along with appropriate written powers or other
instructions authorizing the transfer by the Company of the Interests to the
Purchaser.
 
8.05.           No Material Adverse Change.  Since June 30, 2010, there shall
not have been any adverse changes in the business, operations, financial
position, properties or other assets of the Company’s business which would have,
individually or in the aggregate, a material adverse effect.
 
8.06.           Legality; Governmental Authorization.  The consummation of the
Contemplated Transactions shall not be enjoined or prohibited by any applicable
Legal Requirement.
 
8.07.           Litigation.  No action, suit or proceeding shall be pending
before any court or quasi judicial or administrative agency of any federal,
state, local or foreign jurisdiction or before any arbitrator wherein an
unfavorable injunction, judgment, order, decree, ruling or charge would (a)
prevent consummation of any of the Contemplated Transactions, (b) cause any of
the Contemplated Transactions to be rescinded following consummation or (c)
materially adversely affect the rights of the parties contemplated herein (and
no such injunction, judgment, order, decree, ruling, or charge shall be in
effect).
 
8.08.           Due Diligence.  The Purchaser shall be reasonably satisfied with
the results of its due diligence review of the Company.
 
8.09.           Other Documents.  The Company and each Seller shall have
delivered to the Purchaser all other documents reasonably requested by the
Purchaser and contemplated by this Agreement or required to be delivered by the
Company and the Sellers to the Purchaser pursuant to this Agreement and not
previously delivered.
 
9.           Conditions Precedent to the Obligations of the Company and the
Sellers.  All obligations of the Company and the Sellers under this Agreement
are subject to the fulfillment, prior to the time of Closing, of the conditions
hereinafter enumerated, compliance with which, or the occurrence of which, may
be waived in writing by the Company and each Seller in its sole discretion.
 
9.01.           Purchaser’s Representations and Warranties.  The Purchaser’s
representations and warranties contained in this Agreement for the benefit of
the Company and in any certificate or document delivered pursuant to the
provisions hereof or in connection with the transactions contemplated hereby
shall be true at an as at the time of Closing as if such representations and
warranties were made at and as of such time.
 
9.02.           Purchaser’s Covenants.  The Purchaser shall have performed and
complied with all covenants, agreement and conditions required by this Agreement
to be performed or complied with by it at or prior to the time of Closing.
 
9.03.           Indemnification Agreement.  Each of the Major Shareholders shall
have executed and delivered to the Company the Indemnification Agreements.
 

 
19

--------------------------------------------------------------------------------

 
 
9.04.           Shareholders Agreement.  The Major Shareholders shall have
executed and delivered to the Company the Shareholders Agreement.
 
9.05.           Employment Agreements.  Each of Mr. Creamer and Ms. Troska shall
have executed and delivered to the Company the Employment Agreements,
substantially in the form of Exhibit E hereto (the “Employment Agreements”).
 
9.06.           Stock Certificates.  The Purchaser shall have delivered to the
Sellers stock certificates evidencing the Shares issued in the names and
denominations as set forth on Exhibit A.
 
9.07.           Purchaser’s Financial Thresholds.  At the Closing (a) the
Purchaser shall have cash of least $5,000,000, (b) the Sellers shall have
received from the Purchaser evidence satisfactory to the Sellers that the
Purchaser shall have potential NOLs of at least $20,000,000 as of December 31,
2013, and (c) the Purchaser shall have no Liabilities except as listed on
Schedule 9.07.
 
9.08.           No Material Adverse Change.  Since June 30, 2010, there shall
not have been adverse changes in the business, operations, financial position,
properties or other assets of the Purchaser’s business which would have,
individually or in the aggregate, a material adverse effect.
 
9.09.           Tax Effect.  The consummation of the Contemplated Transactions
shall qualify under Section 351 of the Code.
 
9.10.           Legality; Governmental Authorization.  The consummation of the
Contemplated Transactions shall not be enjoined or prohibited by any applicable
Legal Requirement.
 
9.11.           Litigation.  No action, suit or proceeding shall be pending
before any court or quasi judicial or administrative agency of any federal,
state, local or foreign jurisdiction or before any arbitrator wherein an
unfavorable injunction, judgment, order, decree, ruling or charge would (a)
prevent consummation of any of the Contemplated Transactions, (b) cause any of
the Contemplated Transactions to be rescinded following consummation or (c)
materially adversely affect the rights of the parties contemplated herein (and
no such injunction, judgment, order, decree, ruling, or charge shall be in
effect).
 
9.12.           Consents.  Each of the Material Consents identified in Schedule
9.13 shall have been obtained and shall be in full force and effect.
 
9.13.           Due Diligence.  The Company shall be reasonably satisfied with
the results of its due diligence review of the Purchaser.
 
9.14.           Other Documents.  The Purchaser shall have delivered to the
Company and the Sellers all other documents reasonably requested by the Company
and the Sellers and contemplated by this Agreement or required to be delivered
by the Purchaser to the Company and the Sellers pursuant to this Agreement and
not previously delivered.
 

 
20

--------------------------------------------------------------------------------

 

10.           Termination.
 
10.01.           Termination Events.  By notice given prior to or at the
Closing, subject to Section 10.02, this Agreement may be terminated as follows:
 
(a)            by the Purchaser if a material Breach of any provision of this
Agreement has been committed by the Company and such Breach has not been waived
by the Purchaser;
 
(b)            by the Company if a material Breach of any provision of this
Agreement has been committed by the Purchaser and such Breach has not been
waived by the Company;
 
(c)            by the Purchaser if any condition in Section 8 has not been
satisfied as of the date specified for Closing or if satisfaction of such a
condition by such date is or becomes impossible (other than through the failure
of the Purchaser to comply with its obligations under this Agreement), and the
Purchaser has not waived such condition on or before such date;
 
(d)            by the Company if any condition in Section 9 has not been
satisfied as of the date specified for Closing or if satisfaction of such a
condition by such date is or becomes impossible (other than through the failure
of the Company to comply with their obligations under this Agreement), and the
Company has not waived such condition on or before such date;
 
(e)            by mutual consent of the Purchaser and the Company;
 
(f)            by the Purchaser if the Closing has not occurred on or before
September 29, 2010, or such later date as the parties may agree upon, unless the
Purchaser is in material Breach of this Agreement; or
 
(g)            by the Company if the Closing has not occurred on or before
September 29, 2010, or such later date as the parties may agree upon, unless the
Company is in material Breach of this Agreement.
 
10.02.           Effect of Termination.  Each party’s right of termination under
Section 10.01 is in addition to any other rights it may have under this
Agreement or otherwise, and the exercise of such right of termination will not
be an election of remedies.  If this Agreement is terminated pursuant to Section
10.01, all obligations of the parties under this Agreement will terminate,
except that the obligations of the parties in this Section 10.02 and Section 11
will survive; provided, however, that, if this Agreement is terminated because
of a Breach of this Agreement by the non-terminating party or because one or
more of the conditions to the terminating party’s obligations under this
Agreement is not satisfied as a result of the party’s failure to comply with its
obligations under this Agreement, the terminating party’s right to pursue all
legal remedies will survive such termination unimpaired.
 

 
21

--------------------------------------------------------------------------------

 

11.           General Provisions.
 
11.01.           Further Assurances.  The parties hereto shall execute such
further and other documents and do such further and other things as may be
necessary to carry out and give effect to the intent of this Agreement.
 
11.02.           Notices.  All notices, Consents, waivers and other
communications required or permitted by this Agreement shall be in writing and
shall be deemed given to a party when (a) delivered to the appropriate address
by hand or by nationally recognized overnight courier service (costs prepaid);
(b) sent by facsimile or e-mail with confirmation of transmission by the
transmitting equipment; or (c) received or rejected by the addressee, if sent by
certified mail, return receipt requested, in each case to the following
addresses, facsimile numbers or e-mail addresses and marked to the attention of
the person (by name or title) designated below (or to such other address,
facsimile number, e-mail address or person as a party may designate by notice to
the other parties pursuant to the terms hereof):
 
 
Sellers:
 
with a copy to:      
 
 
 
 
 
 
 
Purchaser:   
 
 
 
 
 
 
with a copy to: 
To the address or other information set forth for such Seller on Exhibit A
 
Kutak Rock LLP
The Omaha Building
1650 Farnam Street
Omaha, Nebraska  68102
Attention: James C. Creigh, Esq.
Fax no.: (402) 346-1148
E-mail: James.Creigh@KutakRock.com
 
Capterra Financial Group, Inc.
1440 Blake Street, Suite 310
Denver, Colorado 80202
Attention: James W. Creamer, III, President
Fax no.: (303) 220-3021
E-mail: jcreamer@capterrafinancialgroup.com
 
David Wagner & Associates, P.C.
8400 East Prentice Ave., Penthouse Suite
Greenwood Village, Colorado 80111
Attention: David Wagner, Esq.
Fax no.: (303) 794-3393
E-mail: dwaa2000@yahoo.com

 
11.03.           Entire Agreement.  This Agreement, together with its Exhibits
and the Disclosure Schedules, constitutes the entire Agreement between the
parties and there are no representations or warranties, express or implied,
statutory or otherwise and no agreements collateral hereto other than as
expressly set forth or referred to herein.
 
11.04.           Time of the Essence.  Time shall be of the essence of this
Agreement.
 

 
22

--------------------------------------------------------------------------------

 

11.05.           Applicable Law.  This Agreement shall be governed by and
interpreted in accordance with the laws of the State of Colorado.
 
11.06.           Arbitration.  Any dispute or claim arising under or with
respect to this Agreement will be resolved by arbitration in Denver, Colorado,
conducted in accordance with the Rules for Commercial Arbitration of the
American Arbitration Association (“AAA”) before a panel of three (3)
arbitrators, one appointed by the Trustees (as defined in the Shareholder’s
Agreement), one appointed by the Major Shareholders, and the third selected by
the AAA.  The decision or award of the arbitrators will be final and binding
upon the parties.
 
11.06.           Successors and Assigns.  Neither the Company nor the Sellers,
on the one hand, or the Purchaser, on the other hand, may assign any of its
rights or delegate any of its obligations under this Agreement without the prior
written consent of the other party.  Subject to the preceding sentence, this
Agreement shall inure to the benefit of and be binding upon the parties hereto
and their respective successors and permitted assigns.
 
11.07.           Captions.  The captions appearing in this Agreement are
inserted for convenience of reference only and shall not affect the
interpretation of this Agreement.
 
11.08.           Enforcement Costs.  If the Company, on the one hand, and the
Purchaser, on the other hand, Breaches this Agreement or any of the Transaction
Documents, then the non-Breaching party shall be entitled to recover all of its
enforcement costs, including reasonable attorneys’ fees and expenses of the
Company or the Purchaser.
 
11.09.           Expenses.  Except as otherwise provided in this Agreement, each
party to this Agreement will bear its respective fees and expenses incurred in
connection with the preparation, negotiation, execution and performance of this
Agreement, the Transaction Documents and the Contemplated Transactions,
including all fees and expense of its Representatives.  If this Agreement is
terminated, the obligation of each party to pay its own fees and expenses will
be subject to any rights of such party arising from a Breach of this Agreement
by another party.
 
11.10.           Counterparts; Facsimile or Electronic Execution. This Agreement
may be executed in one or more counterparts, each of which will be deemed to be
an original copy of this Agreement and all of which, when taken together, will
be deemed to constitute one and the same agreement.  For purposes of this
Agreement, a document (or signature page thereto) signed and transmitted by
facsimile machine, telecopier or electronic transmission is to be treated as an
original document.  The signature of any party thereon, for purposes hereof, is
to be considered as an original signature, and the document transmitted is to be
considered to have the same binding effect as an original signature on an
original document.  At the request of any party, a facsimile, telecopy or
electronically transmitted document is to be re-executed in original form by the
parties who executed the facsimile, telecopy or electronically transmitted
document.  No party may raise the use of a facsimile machine, telecopier machine
or electronic transmission as a defense to the enforcement of the Agreement or
any amendment or other document executed in compliance with this Section.
 

 
23

--------------------------------------------------------------------------------

 

12.           Definitions and Usage.
 
12.01.           Definitions.  In addition to the terms defined elsewhere in
this Agreement, the following terms and variations thereof have the meanings
specified or referred to in this Section 12.01:
 
“Breach” means any breach of, or any inaccuracy in, any representation or
warranty or any breach of, or failure to perform or comply with, any covenant or
obligation, in or of this Agreement or any other Contract, or any event which
with the passing of time or the giving of notice, or both, would constitute such
a breach, inaccuracy or failure.
 
“Business Day” means any day other than (a) Saturday or Sunday or (b) any other
day on which banks in Colorado are permitted or required to be closed.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Common Stock” means the Purchaser’s Common Stock, par value $0.001 per share.
 
“Consent” means any approval, consent, ratification, waiver or other
authorization.
 
“Contemplated Transactions” means all of the transactions contemplated by this
Agreement.
 
“Contract” means any agreement, contract, lease, consensual obligation, promise
or undertaking (whether written or oral and whether express or implied), whether
or not legally binding.
 
“Encumbrance” means any charge, claim, community or other marital property
interest, condition, equitable interest, lien, option, pledge, security
interest, mortgage, right of way, easement, encroachment, servitude, right of
first option, right of first refusal or similar restriction, including any
restriction on use, voting (in the case of any security or equity interest),
transfer, receipt of income or exercise of any other attribute of ownership.
 
“Environment” means soil, land surface or subsurface strata, surface waters
(including navigable waters and ocean waters), groundwaters, drinking water
supply, stream sediments, ambient air (including indoor air), plant and animal
life and any other environmental medium or natural resource.
 
“Environmental, Health and Safety Liabilities” means any cost, damages, expense,
Liability, obligation or other responsibility arising from or under any
Environmental Law or Occupational Safety and Health Law, including those
consisting of or relating to: (a) any environmental, health or safety matter or
condition (including on-site or off-site contamination, occupational safety and
health and regulation of any chemical substance or product); (b) any fine,
penalty, judgment, award, settlement, legal or administrative proceeding,
damages, loss, claim, demand or response, remedial or inspection cost or expense
arising under any Environmental Law or Occupational Safety and Health Law; (c)
financial responsibility under any Environmental Law or Occupational Safety and
Health Law for cleanup costs or corrective
 

 
24

--------------------------------------------------------------------------------

 

action, including any cleanup, removal, containment or other remediation or
response actions (“Cleanup”) required by any Environmental Law or Occupational
Safety and Health Law (whether or not such Cleanup has been required or
requested by any Governmental Body or any other Person) and for any natural
resource damages; or (d) any other compliance, corrective or remedial measure
required under any Environmental Law or Occupational Safety and Health Law.  The
terms “removal,” “remedial” and “response action” include the types of
activities covered by the United States Comprehensive Environmental Response,
Compensation and Liability Act of 1980 (CERCLA).
 
“Environmental Law” means any Legal Requirement that requires or relates to: (a)
advising appropriate authorities, employees or the public of intended or actual
Releases of pollutants or hazardous substances or materials, violations of
discharge limits or other prohibitions and the commencement of activities, such
as resource extraction or construction, that could have significant impact on
the Environment; (b) preventing or reducing to acceptable levels the Release of
pollutants or hazardous substances or materials into the Environment; (c)
reducing the quantities, preventing the Release or minimizing the hazardous
characteristics of wastes that are generated; (d) assuring that products are
designed, formulated, packaged and used so that they do not present unreasonable
risks to human health or the Environment when used or disposed of; (e)
protecting resources, species or ecological amenities; (f) reducing to
acceptable levels the risks inherent in the transportation of hazardous
substances, pollutants, oil or other potentially harmful substances; (g)
cleaning up pollutants that have been Released, preventing the Threat of Release
or paying the costs of such clean up or prevention; or (h) making responsible
parties pay private parties, or groups of them, for damages done to their health
or the Environment or permitting self-appointed representatives of the public
interest to recover for injuries done to public assets.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Facilities” means any real property, leasehold or other interest in real
property currently owned or operated by the Purchaser.  Notwithstanding the
foregoing, for purposes of the definitions of “Hazardous Activity” and “Remedial
Action” and Section 3.08 and Section 5.09, “Facilities” shall mean any real
property, leasehold or other interest in real property currently or formerly
owned or operated by the Company and the Purchaser, respectively.
 
“GAAP” means generally accepted accounting principles for financial reporting in
the United States, applied on a basis consistent with (a) the basis on which the
Balance Sheet and the other financial statements referred to in Section 5.05
were prepared and (b) the basis on which the Company Balance Sheet and the other
financial statements referred to in Section 3.05 were prepared.
 
“Governing Documents” means with respect to any particular entity, (a) if a
corporation, the articles or certificate of incorporation and the bylaws; (b) if
a general partnership, the partnership agreement and any statement of
partnership; (c) if a limited partnership,  the limited partnership agreement
and the certificate of limited partnership; (d) if a limited liability company,
the articles of organization and operating agreement; (e) if another type of
Person, any other charter or similar document adopted or filed in connection
with the creation, formation or
 

 
25

--------------------------------------------------------------------------------

 

organization of the Person; (f) all equityholders’ agreements, voting
agreements, voting trust agreements, joint venture agreements, registration
rights agreements or other agreements or documents relating to the organization,
management or operation of any Person or relating to the rights, duties and
obligations of the equityholders of any Person; and (g) any amendment or
supplement to any of the foregoing.
 
“Governmental Authorization” means any Consent, license, registration or permit
issued, granted, given or otherwise made available by or under the authority of
any Governmental Body or pursuant to any Legal Requirement.
 
“Governmental Body” means any: (a) nation, state, county, city, town, borough,
village, district or other jurisdiction; (b) federal, state, local, municipal,
foreign or other government; (c) governmental or quasi-governmental authority of
any nature (including any agency, branch, department, board, commission, court,
tribunal or other entity exercising governmental or quasi-governmental powers);
(d) multinational organization or body; (e) body exercising, or entitled or
purporting to exercise, any administrative, executive, judicial, legislative,
police, regulatory or taxing authority or power; or (f) official of any of the
foregoing.
 
“Hazardous Activity” means the distribution, generation, handling, importing,
management, manufacturing, processing, production, refinement, Release, storage,
transfer, transportation, treatment or use (including any withdrawal or other
use of groundwater) of Hazardous Material in, on, under, about or from any of
the Facilities or any part thereof into the Environment and any other act,
business, operation or thing that increases the danger, or risk of danger, or
poses an unreasonable risk of harm, to persons or property on or off the
Facilities.
 
“Hazardous Material” means any substance, material or waste which is or will
foreseeably be regulated by any Governmental Body, including any material,
substance or waste which is defined as a “hazardous waste,” “hazardous
material,” “hazardous substance,” “extremely hazardous waste,” “restricted
hazardous waste,” “contaminant,” “toxic waste” or “toxic substance” under any
provision of Environmental Law, and including petroleum, petroleum products,
asbestos, presumed asbestos-containing material or asbestos-containing material,
urea formaldehyde and polychlorinated biphenyls.
 
“IRS” means the United States Internal Revenue Service and, to the extent
relevant, the United States Department of the Treasury.
 
“Knowledge” means an individual will be deemed to have Knowledge of a particular
fact or other matter if that individual is actually aware of that fact or
matter.  The Purchaser will be deemed to have Knowledge of a particular fact or
other matter if James Creamer or Joni Troska are actually aware of that fact or
matter after inquiry of the Purchaser’s Representatives.  The Company or Seller
will be deemed to have Knowledge of a particular fact or other matter if Greg
Venn, Peter Kloepfer or Bob Gross are actually aware of that fact or matter
after inquiry of the Company’s Representatives.
 
“Legal Requirement” means any federal, state, local, municipal, foreign,
international, multinational or other constitution, law, ordinance, principle of
common law, code, regulation, statute or treaty.
 

 
26

--------------------------------------------------------------------------------

 

“Liability” means with respect to any Person, any liability or obligation of
such Person of any kind, character or description, whether known or unknown,
absolute or contingent, accrued or unaccrued, disputed or undisputed, liquidated
or unliquidated, secured or unsecured, joint or several, due or to become due,
vested or unvested, executory, determined, determinable or otherwise, and
whether or not the same is required to be accrued on the financial statements of
such Person.
 
“Major Shareholders” means BOCO Investments LLC and GDBA Investments LLC.
 
“Material Consents” means the Consents listed on Schedule 9.14.
 
“Occupational Safety and Health Law” means any Legal Requirement designed to
provide safe and healthful working conditions and to reduce occupational safety
and health hazards, including the Occupational Safety and Health Act, and any
program, whether governmental or private (such as those promulgated or sponsored
by industry associations and insurance companies), designed to provide safe and
healthful working conditions.
 
“Order” means any order, injunction, judgment, decree, ruling, assessment or
arbitration award of any Governmental Body or arbitrator.
 
“Ordinary Course of Business” means an action taken by a Person will be deemed
to have been taken in the Ordinary Course of Business only if that action:
 
(a)           is consistent in nature, scope and magnitude with the past
practices of such Person and is taken in the ordinary course of the normal,
day-to-day operations of such Person;
 
(b)           does not require authorization by the board of directors or
shareholders of such Person (or by any Person or group of Persons exercising
similar authority) and does not require any other separate or special
authorization of any nature; and
 
(c)           is similar in nature, scope and magnitude to actions customarily
taken, without any separate or special authorization, in the ordinary course of
the normal, day-to-day operations of other Persons that are in the same line of
business as such Person.
 
“Permitted Encumbrances” means (a) liens for Taxes and other governmental
charges and assessments which are not yet due and payable or which are being
contested in good faith through appropriate proceedings, (b) liens of landlords
and liens of carriers, warehousemen, mechanics and materialmen and other like
liens arising in the Ordinary Course of Business for sums not yet due and
payable or which are being contested in good faith through appropriate
proceedings, (c) any customary utility company rights, easements and franchises,
and (d) other liens which secure the performance of obligations under contracts
and agreements included in the assets of such Person but secure no other
obligations.
 
“Person” means an individual, partnership, corporation, business trust, limited
liability company, limited liability partnership, joint stock company, trust,
unincorporated association, joint venture or other entity or a Governmental
Body.
 

 
27

--------------------------------------------------------------------------------

 

“Proceeding” means any action, arbitration, audit, hearing, investigation,
litigation or suit (whether civil, criminal, administrative, judicial or
investigative, whether formal or informal, whether public or private) commenced,
brought, conducted or heard by or before, or otherwise involving, any
Governmental Body or arbitrator.
 
“Reasonable Efforts” means the efforts that a prudent Person desirous of
achieving a result would use in similar circumstances to achieve that result as
expeditiously as possible, provided, however, that a Person required to use
Reasonable Efforts under this Agreement will not be thereby required to take
actions that would result in a material adverse change in the benefits to such
Person of this Agreement and the Contemplated Transactions or to dispose of or
make any change to its business, expend any material funds or incur any other
material burden.
 
“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.
 
“Release” means any release, spill, emission, leaking, pumping, pouring,
dumping, emptying, injection, deposit, disposal, discharge, dispersal, leaching
or migration on or into the Environment or into or out of any property.
 
“Remedial Action” means all actions, including any capital expenditures,
required or voluntarily undertaken (a) to clean up, remove, treat or in any
other way address any Hazardous Material or other substance; (b) to prevent the
Release or Threat of Release or to minimize the further Release of any Hazardous
Material or other substance so it does not migrate or endanger or threaten to
endanger public health or welfare or the Environment; (c) to perform
pre-remedial studies and investigations or post-remedial monitoring and care; or
(d) to bring all Facilities and the operations conducted thereon into compliance
with Environmental Laws and environmental Governmental Authorizations.
 
“Representative” means with respect to a particular Person, any director,
officer, manager, employee, agent, consultant, advisor, accountant, financial
advisor, legal counsel or other representative of that Person.
 
“SEC” means the United States Securities and Exchange Commission.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Subsidiary” means with respect to any Person (the “Owner”), any corporation or
other Person of which securities or other interests having the power to elect a
majority of that corporation’s or other Person’s board of directors or similar
governing body, or otherwise having the power to direct the business and
policies of that corporation or other Person (other than securities or other
interests having such power only upon the happening of a contingency that has
not occurred), are held by the Owner or one or more of its Subsidiaries.
 
“Tax” means any income, gross receipts, license, payroll, employment, excise,
severance, stamp, occupation, premium, property, environmental, windfall profit,
customs, vehicle, airplane, boat, vessel or other title or registration, capital
stock, franchise, employees’ income withholding, foreign or domestic
withholding, social security, unemployment, disability, real
 

 
28

--------------------------------------------------------------------------------

 

property, personal property, sales, use, transfer, value added, alternative,
add-on minimum and other tax, fee, assessment, levy, tariff, charge or duty of
any kind whatsoever and any interest, penalty, addition or additional amount
thereon imposed, assessed or collected by or under the authority of any
Governmental Body or payable under any tax-sharing agreement or any other
Contract.
 
“Tax Return” means any return (including any information return), report,
statement, schedule, notice, form, declaration, claim for refund or other
document or information filed with or submitted to, or required to be filed with
or submitted to, any Governmental Body in connection with the determination,
assessment, collection or payment of any Tax or in connection with the
administration, implementation or enforcement of or compliance with any Legal
Requirement relating to any Tax.
 
“Third Party” means a Person that is not a party to this Agreement.
 
“Threat of Release” means a reasonable likelihood of a Release that may require
action in order to prevent or mitigate damage to the Environment that may result
from such Release.
 
“Transaction Documents” means this Agreement, the Indemnification Agreement, the
Employment Agreements, the Shareholders Agreement and the certificates
evidencing the Shares (as defined in Section 1.02(b)) and any other documents or
certificates delivered pursuant to the terms of this Agreement.
 
12.02.  Usage.
 
(a)           Interpretation.  In this Agreement, unless a clear contrary
intention appears:
 
(i)           the singular number includes the plural number and vice versa;
 
(ii)           reference to any Person includes such Person’s successors and
assigns but, if applicable, only if such successors and assigns are not
prohibited by this Agreement, and reference to a Person in a particular capacity
excludes such Person in any other capacity or individually;
 
(iii)           reference to any gender includes each other gender;
 
(iv)           reference to any agreement, document or instrument means such
agreement, document or instrument as amended or modified and in effect from time
to time in accordance with the terms thereof;
 
(v)           “hereunder,” “hereof,” “hereto,”  and words of similar import
shall be deemed references to this Agreement as a whole and not to any
particular Section or other provision hereof;
 
(vi)           “including” (and with correlative meaning “include”) means
including without limiting the generality of any description preceding such
term;
 

 
29

--------------------------------------------------------------------------------

 

(vii)           “or” is used in the inclusive sense of “and/or”;
 
(viii)           with respect to the determination of any period of time, “from”
means “from and including” and “to” means “to but excluding”; and
 
(ix)           references to documents, instruments or agreements shall be
deemed to refer as well to all addenda, exhibits, schedules or amendments
thereto.
 
(b)           Accounting Terms and Determinations.  Unless otherwise specified
herein, all accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with GAAP.
 
(c)           Legal Representation of the Parties.  This Agreement was
negotiated by the parties with the benefit of legal representation, and any rule
of construction or interpretation otherwise requiring this Agreement to be
construed or interpreted against any party shall not apply to any construction
or interpretation hereof.
 
(balance of page intentionally left blank – signature page follows)
 

 
30

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Interest Purchase
Agreement as of the day and year first above written.
 
PURCHASER:
 
CAPTERRA FINANCIAL GROUP, INC.
 
By:           /s/ James
Creamer                                                                
                    Its:      President 
 
COMPANY:
 
NEXCORE GROUP, LP
 
By: NexCore Partners, LP
Its: General Partner
 
By: NexCore Management, Inc.
Its: General Partner
 
By:           /s/ Gregory C. Venn  
                    Its: 



 
31

--------------------------------------------------------------------------------

 

SELLER:
 


 
RANDOLPH P. MYERS
 


Company Units to be Exchanged: 130




Shares of Purchaser
Common  Stock To be Received:
301,120                                                                           
 
Name:      /s/ Randolph P. Myers                                            
Address: 913 Shore Pine Court
                 Fort Collins, CO  80525  

 
     





For value received, the undersigned hereby assigns and transfers to CapTerra
Financial Group, Inc. all of the undersigned’s right, title and interest in
NexCore Group LP in exchange for the number of shares of Purchaser common stock
set forth above.  The undersigned irrevocably appoints Greg Venn and Peter
Kloepfer, and each of them, as his or her agent and attorney-in-fact to transfer
such interest and to take all necessary and appropriate action to effect such
transfer.  Each agent and attorney-in-fact may substitute and appoint one or
more persons to act for him.
 


 
/s/ Randolph P. Myers                                                           
Name:
Title:







 
32

--------------------------------------------------------------------------------

 

SELLER:
 


 
DAVID NEENAN
 


Company Units to be Exchanged: 130




Shares of Purchaser
Common  Stock To be Received:
301,120                                                                           
                                                                          
 
Name:       /s/ David Neenan   
Address: 1606 Brentford Lane
                  Fort Collins, CO  80525   

 
     









For value received, the undersigned hereby assigns and transfers to CapTerra
Financial Group, Inc. all of the undersigned’s right, title and interest in
NexCore Group LP in exchange for the number of shares of Purchaser common stock
set forth above.  The undersigned irrevocably appoints Greg Venn and Peter
Kloepfer, and each of them, as his or her agent and attorney-in-fact to transfer
such interest and to take all necessary and appropriate action to effect such
transfer.  Each agent and attorney-in-fact may substitute and appoint one or
more persons to act for him.
 


 
/s/ David Neenan                                                           
Name:
Title:







 
33

--------------------------------------------------------------------------------

 

SELLER:
 


 
GDBA INVESTMENTS, LLC
 


Company Units to be Exchanged: 141




Shares of Purchaser
Common  Stock To be Received:
399,491                                                                           
                            By:              /s/ G. Brent
Backman                                                  
                           Name:
                           Title:
                           Address:     1440 Blake Street, Suite 310
                                     Denver, CO  80202








For value received, the undersigned hereby assigns and transfers to CapTerra
Financial Group, Inc. all of the undersigned’s right, title and interest in
NexCore Group LP in exchange for the number of shares of Purchaser common stock
set forth above.  The undersigned irrevocably appoints Greg Venn and Peter
Kloepfer, and each of them, as his or her agent and attorney-in-fact to transfer
such interest and to take all necessary and appropriate action to effect such
transfer.  Each agent and attorney-in-fact may substitute and appoint one or
more persons to act for him.
 


 
/s/ G. Brent Backman                                                           
Name:
Title:







 
34

--------------------------------------------------------------------------------

 

SELLER:
 


 
GRAND RANCHES LLC
 


Company Units to be Exchanged: 97




Shares of Purchaser
Common  Stock To be Received:
248,979                                                                           
                             
 

 
By:           /s/ Rick Pederson
Name:      Rick Pederson                                                  
Address: Foundation Properties,
                 1800 Larimer, Suite 1700
                 Denver, CO  80202

 
 








For value received, the undersigned hereby assigns and transfers to CapTerra
Financial Group, Inc. all of the undersigned’s right, title and interest in
NexCore Group LP in exchange for the number of shares of Purchaser common stock
set forth above.  The undersigned irrevocably appoints Greg Venn and Peter
Kloepfer, and each of them, as his or her agent and attorney-in-fact to transfer
such interest and to take all necessary and appropriate action to effect such
transfer.  Each agent and attorney-in-fact may substitute and appoint one or
more persons to act for him.
 


 
/s/ Rick Pederson                                                           
Name:
Title:







 
35

--------------------------------------------------------------------------------

 

SELLER:
 


 
BERNIE ROLAND
 


Company Units to be Exchanged: 73




Shares of Purchaser
Common  Stock To be Received:
180,981                                                                           
                               Name:      /s/ Bernie
Roland                                                
                              Address: 28587 Clover Lane
                                   Evergreen, CO  80202








For value received, the undersigned hereby assigns and transfers to CapTerra
Financial Group, Inc. all of the undersigned’s right, title and interest in
NexCore Group LP in exchange for the number of shares of Purchaser common stock
set forth above.  The undersigned irrevocably appoints Greg Venn and Peter
Kloepfer, and each of them, as his or her agent and attorney-in-fact to transfer
such interest and to take all necessary and appropriate action to effect such
transfer.  Each agent and attorney-in-fact may substitute and appoint one or
more persons to act for him.
 


 
/s/ Bernie Roland                                                           
Name:
Title:







 
36

--------------------------------------------------------------------------------

 

SELLER:
 


 
LOREN E. SNYDER
 


Company Units to be Exchanged: 147




Shares of Purchaser
Common  Stock To be Received:
364,794                                                                           
                               Name:      /s/ Loren E.
Snyder                                                  
                              Address: Integrated Properties, Inc.
                                   3900 E. Mexico Avenue,
                                   Suite 1400
                                   Denver, CO  80210








For value received, the undersigned hereby assigns and transfers to CapTerra
Financial Group, Inc. all of the undersigned’s right, title and interest in
NexCore Group LP in exchange for the number of shares of Purchaser common stock
set forth above.  The undersigned irrevocably appoints Greg Venn and Peter
Kloepfer, and each of them, as his or her agent and attorney-in-fact to transfer
such interest and to take all necessary and appropriate action to effect such
transfer.  Each agent and attorney-in-fact may substitute and appoint one or
more persons to act for him.
 


 
/s/ Loren E. Snyder                                                           
Name:
Title:







 
37

--------------------------------------------------------------------------------

 

SELLER:
 


 
BOCO INVESTMENTS, LLC
 


Company Units to be Exchanged: 1,081




Shares of Purchaser
Common  Stock To be Received:
3,062,761                                                                           
                               By:           /s/ Joseph
Zimlich                                                 
                              Name:        Joseph Zimlich
                               Title:         President and Managing Member
                              Address:   Bohemian Companies
                                     103 West Mountain Ave.
                                      Fort Collins, CO  80524








For value received, the undersigned hereby assigns and transfers to CapTerra
Financial Group, Inc. all of the undersigned’s right, title and interest in
NexCore Group LP in exchange for the number of shares of Purchaser common stock
set forth above.  The undersigned irrevocably appoints Greg Venn and Peter
Kloepfer, and each of them, as his or her agent and attorney-in-fact to transfer
such interest and to take all necessary and appropriate action to effect such
transfer.  Each agent and attorney-in-fact may substitute and appoint one or
more persons to act for him.
 


                    
Name:
Title:







 
38

--------------------------------------------------------------------------------

 

SELLER:
 


 
KEY ASSOCIATES LLC
 
By:           NexCore Management Inc.
 


Company Units to be Exchanged: 1,055




Shares of Purchaser
Common  Stock To be Received:
2,583,800                                                                           
                        By:              /s/ Peter
Kloepfer                                                  
Name:         Peter Kloepfer
Title:           Vice President
Address:








For value received, the undersigned hereby assigns and transfers to CapTerra
Financial Group, Inc. all of the undersigned’s right, title and interest in
NexCore Group LP in exchange for the number of shares of Purchaser common stock
set forth above.  The undersigned irrevocably appoints Greg Venn and Peter
Kloepfer, and each of them, as his or her agent and attorney-in-fact to transfer
such interest and to take all necessary and appropriate action to effect such
transfer.  Each agent and attorney-in-fact may substitute and appoint one or
more persons to act for him.
 


 
/s/ Peter Kloepfer                                                    
Name:       Peter Kloepfer
Title:         Vice President







 
39

--------------------------------------------------------------------------------

 

SELLER:
 
NEXCORE PARTNERS, LP
 
By:           NexCore Management, Inc.
 
Its General Partner
 






Shares of Purchaser
Common  Stock To be Received: 15,056,955                               
                                            

 

  By:              /s/ Peter
Kloepfer                                                  
Name:         Peter Kloepfer
Title:           Vice President
Address:

 
                       








For value received, the undersigned hereby assigns and transfers to CapTerra
Financial Group, Inc. all of the General Partner’s Rights and all of the General
Partner Units except a 10% limited partnership interest in NexCore Group LP in
exchange for the number of shares of Purchaser common stock set forth
above.  The undersigned irrevocably appoints Greg Venn and Peter Kloepfer, and
each of them, as his or her agent and attorney-in-fact to transfer such interest
and to take all necessary and appropriate action to effect such transfer.  Each
agent and attorney-in-fact may substitute and appoint one or more persons to act
for him.
 
NEXCORE PARTNERS, LP
 
By:           NexCore Management, Inc.
 
Its General Partner
 


 
By:              /s/ Peter
Kloepfer                                                   
Name:         Peter Kloepfer
Title:           Vice President







 
40

--------------------------------------------------------------------------------

 

EXHIBIT A
 
AMENDED AND RESTATED PARTNERSHIP AGREEMENT
 


 

 
41

--------------------------------------------------------------------------------

 

EXHIBIT B
 
Indemnification Agreement





 
42

--------------------------------------------------------------------------------

 

EXHIBIT C
 
Asset Indemnification Agreement





 
43

--------------------------------------------------------------------------------

 

EXHIBIT D
 
Debt Indemnification Agreement





 
44

--------------------------------------------------------------------------------

 

Schedule 9.07
 
1)           Borrower: AARD LECA LSS LONESTAR, LLC
Lender: United Western Bank
Original Principal Amount: $3,744,730.98
Loan Date: 09/24/2009
Current Balance: $3,666,715.79
 
2)           Borrower: Cypress Sound, LLC
Lender: The Diocese of the Armenian Church of America
Original Principal Amount: $837,500
Loan Date: May 13, 2005
Current Balance: $300,000
 
3)           Borrower:  CapTerra
Lender:  BOCO
Current Balance:  $2,691,684
 
4)           Borrower:  CapTerra
Lender:  GDBA
Current Balance:  $505,851
 



 
45

--------------------------------------------------------------------------------

 
